Citation Nr: 1547350	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depressive disorder with alcohol dependence.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to January 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Nashville, Tennessee RO.  In June 2015, the Board remanded the matter for additional development.  The case has been reassigned to the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the matter on appeal must again be remanded for evidentiary development.

In the previous [June 2015] remand, the Board noted the evidence of a decline in the Veteran's performance during service, a suicide gesture two years postservice, and a current diagnosis of a psychiatric disability.  Based on this evidence, the Board remanded the matter, in part, to afford the Veteran an examination to ascertain whether any current psychiatric disability is related to, or had its onset during, service.

On August 2015 VA examination, the diagnoses included major depressive disorder and alcohol use disorder.  The Veteran reported that he had unhappy feelings which he did not recognize as depression while in the military, and he did not feel it warranted treatment at that time; he was an air comptroller and did not want to complain about how he was feeling.  The examiner noted there was no documentation of mental health treatment in service, and since discharge there were two psychiatric hospitalizations for depression and alcohol and drug use.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  For rationale, the examiner noted that the Veteran had feelings of unhappiness at times in the military but he said he did not feel he was able to recognize it as depression at that time; the examiner also noted that the Veteran's records do not show treatment for mental health issues while in the military.

The Board finds this opinion to be inadequate, as it does not appear that the examiner took into account the relevant evidence cited by the Board in the previous remand.  Merely echoing the Veteran's report that he was not able to recognize his feelings of unhappiness in service as depression is not sufficient rationale.  Additionally, the fact that the Veteran did not seek mental health treatment in service is not adequate rationale to support a negative nexus opinion, particularly in light of the Veteran's own report that he did not want to complain about how he was feeling due to his duties in service.  The medical opinion offered is inadequate for rating purposes, and a remand for corrective action is necessary.  

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the Veteran is entitled to compliance with the Board's explicitly stated instructions.  The Board regrets that the matter must be remanded once more to ensure compliance.

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for an examination by a psychiatrist or psychologist to determine the etiology of the Veteran's psychiatric disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

a. Please state all psychiatric disabilities diagnosed; and  

b. As to any psychiatric disability entity diagnosed, with respect to each such disorder please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.

The examiner must explain the rationale for all opinions, with specific citation to the Veteran's relevant psychiatric history and his decline in performance during service.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


